DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments, filed February 9, with respect to the rejection(s) of claim 1 have been fully considered and are partially persuasive.  
The cited combination does not disclose the step of “powering on a control circuit [] using the received power” from the DC power source.  The references cited in the enclosed PTO-892 form disclose that it is known to use photovoltaic output power to operate the controller that controls PV power conversion and distribution.  The art rejection below cites Armstrong (US 2007/0103297; see par 28), but the other references are also relevant.
The argument regarding the voltage control mode is not persuasive.  The applicants do not present any evidence to support their conclusion that the interpretation presented in the art rejection is incorrect.  
The specification states “When sufficient current is drawn (step 507), module 205, 405 begins normal operation” (par 55).  Figure 5A similarly labels step 57 as “sufficient current being drawn?”.  First, it is noted that the term “sufficient” does not appear in the claim. This means that there is no requirement that a specific level/threshold must first be reached before the switch to normal mode.  The applicants have drafted the claim to be broader than the specification.  By not requiring a “sufficient” level of current be achieved before the transition, any current level will 
Second, the applicants also contend that the Wendt’s output current measurements are taken in the normal mode and, therefore, can’t be part of the voltage control mode.  The claim does not prohibit output current measurements from being taken in the normal mode.  Thus, this argument is directed to unclaimed subject matter. 
The applicants contend that the claim “clearly differentiates” between the voltage control mode and the normal mode.  The remarks, however, only address Wendt and do not provide any analysis of the claim language to support this “clearly differentiates” position.  As written, it is just a name to an event between two other modes (safety, normal).  Wendt transitions from zero output (safety) to full output power (normal) and, therefore, discloses a transition between those modes (that includes the ramping up of voltage from zero to a non-zero value).  This transition is labeled as a voltage control mode.  If the applicants intend for the claim to be read as additional features within the voltage control mode, then they are invited to amend the claim accordingly. 
As this Office Action introduces a new art rejection that was not necessitated by any amendments, it is made Non-Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 15, 17-21, 26-28, 31-34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt (US 2007/0165347) in view of .
With respect to claim 1, Went discloses a method (fig 5-6; par 35-69) comprising:
receiving power from a DC power source (11-12) at an input of a power module (31);
providing a powered control circuit (311);
detecting, by the powered control circuit, receipt of a signal from a signaling mechanism (par 67-68).
prior to the detecting of the receipt of the signal, operating the power module in a safety mode of operation by limiting output voltage at an output of the power module below a predetermined voltage (par 67-68; the signaling causing the control circuit to interrupt the functionality of the converter);
in response to detecting the signal, operating the power module in a voltage control mode by controlling, with the powered control circuit, the ramping up of the output voltage (the converter is no longer interrupted and begins to convert an provide an output voltage that “ramps up” from zero to a non-zero value) until the power module detects a level of current being drawn from the output of the power module (par 54, last sentence; par 59, “The resulting current may be monitored as well by the control component 311”; or par 63); and
in response to the power module detecting a level of current being drawn, entering a normal mode of operation, the normal mode of operation comprising outputting power at the output of the power module by performing maximum 
Wendt discloses a safety mode in which the converter is off (par 68 describes it as being interrupted).  In this mode, the converter output is interrupted and carries no power (0v, 0A).
Wendt discloses that when the interruption is ended (because the short circuits are removed), the converter begins outputting power (par 59).  This inherently produces a voltage and current on its output.  This creates a change from 0v (in the safety mode) to a non-zero value.  This is a “ramping up” of the output voltage.  This functionality, therefore, is interpreted as the voltage control mode.  Alternatively, Wendt discloses voltage control in paragraph 63.  
Regarding the transmission to the normal mode, the claim only broadly recites “until the power module detects a level of current being drawn” without defining what that level is.  Is it a µA, a full amp, a percentage of load demand?  The specification does not appear to offer any guidance except to use the term “sufficient”.  The applicants have deleted “sufficient” without addressing the resulting breadth.  Thus, in for the purpose of the art rejection, any current will be interpreted as “a level of current”.  Wendt discloses that the control circuit detects/monitors the power module output current (par 59).  
The instant the Wendt converter starts converting, it will produce “a level of current” at its output, and this will immediately trigger the normal mode.  The output current is monitored by the control circuit (see par 59).  This may mean that the voltage control mode is only present for a fraction of a second, but such a scenario is not 
Wendt discloses the control circuit, but does not expressly disclose how it is powered.  Armstrong (fig 2; associated text) discloses a photovoltaic system that includes the method steps of: receiving power from a DC power source (46) and powering on a control circuit (20) using the received power (par 28).
Wendt and Armstrong are analogous because they are from the same field of endeavor, namely solar power generation systems.  At the time of the applicants’ earliest priority date, it would have been obvious to one skilled in the art to modify Wendt to have its control circuit powered by the DC source, as taught by Armstrong.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  Wendt’s control circuit obviously requires operating power.  The reference does not disclose where this operating power comes from.  Thus, the skilled artisan would have looked to Armstrong to fill in the gaps in the Wendt disclosure. 
Wendt discloses that the signaling mechanism (switch 71, switch 72) operates by creating a short circuit (par 67).  Wendt does not appear to disclose how the inverter or control unit (80) would send a signal.  It appears that they would do so by forcing switch 72 closed (par 57).  Wendt discloses the signal is the voltage and current that results from a short circuit (or having the short removed).  Wendt does not expressly disclose a signal is a “communication signal” output from a signaling mechanism to the control circuit.  Kolm discloses a method (fig 6-7; corresponding text in the English translation) comprising:
 receiving power from a DC power source (20) at an input of a power module (A-B);

prior to the detecting of the receipt of the communication signal, operating the power module in a safety mode of operation by limiting output voltage at an output of the power module below a predetermined voltage (because A is open before the signal is received; see fig 7.1);
in response to detecting the communication signal, operating the power module in a normal mode of operation (close A after the signal is received; see fig 7.2). 
Kolm discloses a distinct signaling mechanism that communicates upstream to a power module to control the on/off state of power output from the photovoltaic sources.  Kolm states that “the associated demodulator B is matched to the carrier frequency of the enable block C, D and ensures the driving of the switch module A”.  The penultimate paragraph states that “the PV modules are not in the absence enable signal FG – short circuited in itself, but switched by the mode switch A on the output side high impedance. [] Each module A switch is always open with release signal FG”.  This indicates that prior to the signal, switch A is open and the power module output is limited (safety mode).  When the communication signal is present, switch A is closed and the power module is enabled to enter the normal operating mode. 
Wendt and Kolm are analogous because they are from the same field of endeavor, namely solar power systems with signaling mechanisms to cause an upstream component to turn on/off.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to modify Wendt to include the AC 
With respect to claim 2, Wendt (11-12) and Kolm (20) disclose the DC power source comprises one or more solar cells.
With respect to claim 3, Kolm discloses the power module comprise a switch (A) which functions to limit the output voltage of the power module below the predetermined voltage (Kolm’s switch A, when opened, “limits” the output voltage to 0v). 0v is below any random (positive) “predetermined voltage” level.  The claims do not define how this predetermined voltage level is related to the voltages produced in the normal mode (i.e. there is no requirement in the claim that the predetermined voltage level keeps the safety mode voltage below the voltages that exist in the normal mode – such a relationship would appear obvious, but its isn’t explicitly recited in the claims). 
With respect to claim 4, Wendt discloses the power module comprises a DC/DC converter (310).
With respect to claim 6, Wendt (par 68) and Kolm (C) disclose detecting the communication signal comprising receiving the communication signal from the signaling mechanism associated with an inverter.  Claim 6 only further limits claim 1 by adding “associated with an inverter”.  The claim does not define what “associated” mean.  Wendt discloses the converter control signal can come directly from the inverter (par 68) and Kolm discloses the signaling mechanism is controlled by the inverter (see fig 6-7).  Either reference reads on the broad “associated with”.
With respect to claim 8, Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a frequency (the Kolm 
Or the motivation would have been the obvious selection of a result effective variable.  MPEP §2144.05.  Different frequencies would interact differently with the DC power on the power module output.  The skilled artisan would have understood how to select a frequency that can be demodulated from the DC power. 
With respect to claim 9, Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a predetermined frequency corresponding to an inverter (see fig 6-7).  The Kolm signaling mechanism is controlled by the inverter.  Thus, any frequency it produces is “predetermined” and “corresponding” to that inverter.
With respect to claim 10, Went (par 68) and Kolm (fig 6-7; English translation) both disclose detecting the communication signal comprises detecting a signal received on an electrical conductor.
With respect to claim 15, Wendt (par 68) and Kolm (English translation) both disclose:
switching operation from the normal mode to the safety mode in response to detecting a first change in the communication signal (closing the Wendt shunts reduces the voltage on the DC bus, thereby causing the control circuit to interrupt 
switching operation from the safety mode to the voltage control mode and subsequently to the normal mode in response to detecting a second change in the communication signal (when the Wendt short is removed or the Kolm signal is reapplied, the interruptions are ended, and the combination proceeds to transition to the voltage control and normal modes, as discussed above in the art rejection of claim 1).
With respect to claims 17-21, Wendt, Armstrong and Kolm combine to disclose the apparatus, as discussed above in the art rejection of claims 1, 3-4, 9, and 1, respectively.  The references are analogous, as discussed above.  Claim 17 repeats the limitations of method claim 1, except that the method steps are presented as a configuration of the control circuit.  The combination’s control circuit completes the recited method steps and is, therefore, configured to carry them out.
 With respect to claim 26, Kolm discloses receiving the communication signal using a power line communication (B, C, D).
With respect to claim 27, Wendt discloses generating the communication signal in response to a change in voltage, current, or power corresponding to an inverter and/or a power gird (par 68).  Wendt discloses the inverter’s command to interrupt the power module may be sent when maintenance is needed or the PV system needs to be enlarged.  Either corresponds to “a change in voltage, current, or power”.

Claim 27 recites that the communication signal is a function of detecting an islanding condition.  The phrase “corresponding to an inverter and/or a power grid” in claim 27 does not import any such functionality into claim.  Claims 27-28 do not recite that the voltage, current or power at an inverter or at a power grid are monitored/sensed.  The use of “corresponding to” introduces significant breadth into the claim.  The applicants are highly encouraged to more narrowly define these claims.
With respect to claim 31, Kolm discloses the first change (to enter the safety mode) comprises a lack of a signal (the absence of the signal causes the switch A to open).
With respect to claim 32, Wendt (20) and Kolm (fig 6-7) both disclose an inverter, wherein the output terminals (of the power module) are coupled to the inverter.
With respect to claims 33-34, Wendt discloses that a plurality of power modules (31, 32) are connected in parallel to the DC bus.  Each power module has its own communication signal (par 63).  Thus, with one power module being controlled on and another being controlled to be off, the references combine to teach the output voltage during the safety mode comprises a non-zero voltage.  In other words, one converter would be in the safety mode, and the other would (by the parallel design of the Wendt system) produce a voltage at the output of the first converter. 
The claims do not define any structure to carry out a voltage control functionality.  The claims do not define any method steps that manipulate the power module to 
With respect to claim 39, Wendt and Kolm discloses ceasing to output power by the power module in response to detecting a change in the receipt of the communication signal, as discussed above in the art rejection of claim 15. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Armstrong, Kolm and Howarter (US 2009/0064252).
Wendt and Kolm disclose the communication signal is sent over a wire.  The combination does not expressly disclose detecting a wireless signal.  Howarter discloses that a shutdown signal can be wired or wireless (par 58).  
The combination and Howarter are analogous, since they are from the same field of endeavor, namely shutdown signals.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to replace the combination’s wired signal with a wireless signal, as taught by Howarter.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Howarter teaches that the two signal methods (wired, wireless) are known alternatives; thus, one skilled in the art would be aware of the availability of the alternatives and would understand how to make the modification.
Also, as there are finite number of identified, predictable solutions (there are two), one skilled in the art, through the “obvious to try” rationale, would have been motivated to try both communication methods.  MPEP §2143(E).
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Armstrong, Kolm and Avrutsky (US 8,058,747).

Wendt and Avrutsky are analogous, since they are from the same field of endeavor, namely solar power systems with power modules that comprise DC/DC converters.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to configure the Wendt converter to be a buck converter, as taught by Avrutsky.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  The type of converter used (boost, buck, boost/buck) determines the range of output voltages that can be provided.  Based on the intended use of the system (and how much voltage would be needed), one skilled in the art would have been motivated to select a buck converter for use in the Wendt system.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Armstrong, Kolm and Mumtaz (US 2007/0133241).
Wendt and Kolm each discloses that the inverter produces the communication signal to enable the power module to operate.  The combination does not expressly disclose that the communication signal has a relationship to an islanding condition.  Mumtaz discloses that during an islanding condition, the inverter of a solar power generation system should turn off (par 4).  Thus, in the combination, when the Mumtaz inverter is turned off, the Wendt inverter stops providing the communication signal.
.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Armstrong, Kolm and the applicants’ admitted prior art (“APA”; specification, par 10).
Kolm discloses the communication signal is created by a stable clock generator, but does not expressly disclose any (de)modulation.  APA teaches that FSK modulation is “known in the art”.  The combination and APA are analogous because they are from the same field of endeavor, namely communication circuits. At the time of the invention by the applicants, it would have been obvious to configure the combination’s communication signal “use” FSK, as taught by APA.  The motivation for doing so would have been to use a known communication technique.
Claims 37-38 simply recite the use of a known communication technique.  The claims do not recite any structure needed to carry out this communication.  The claims do not recite any method steps to undertake the communication.  The claim is limited to the generic functionality regarding the “use” of a known communication technique. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836